DETAILED ACTION
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant invention is distinguished over the prior art of record by for the following reasons:
Winter [US 9255327] teaches a method of forming a chromium containing film [col 8, ln 33-56], the method comprises exposing a substrate in a process chamber to a deposition cycle comprising exposure to a chromium precursor and reactant, wherein the chromium precursor comprises one or more of a compound with a cyclopentadienyl ligand or a complex having a chromium-diazadiene bond and the claimed general structure depicted in claim 1 where each R and R’ are independentally selected from the group consisting of H, C1-C6 alkyl, aryl, acyl, alkylamido, hydrazido, silyl, aldehyde, keto, C2-C4 alkenyl and/or alkynyl groups (bis(1,4-di-tert-butyl-1,3-diazabutadienyl)chromium) [col 14, ln 5-35; col 16, ln 1-3]. However, Winter fails to teach exposing the chromium oxide containing film to an oxidant for an etch process where the oxidant comprises one or more of water, molecular oxygen, peroxide, an organic alcohol, ozone, nitrous oxide or a plasma version thereof.
Aydinoglu [Chromium oxide as a hard mask material better than metallic chromium] teaches chromium oxide being etched by Cl2/O2 gas mixture [abstract], but fails to teach exposing the chromium oxide containing film to an oxidant for an etch process where the oxidant comprises one or more of water, molecular oxygen, peroxide, an organic alcohol, ozone, nitrous oxide or a plasma version thereof.
Since the prior art of record neither teaches nor suggests the combination of limitations recited in the instant claims, one skilled in the art would not have been motivated to perform the claimed process.
Acknowledgement of Applicant's Amendments
The rejections of the claims under 35 U.S.C. 102 and 103 are withdrawn due to Applicant’s amendments; hence, subject matter is due for allowance.
Conclusion
Related article Mandol et al. “Atomic layer deposition of chromium oxide –an interplay between deposition and etching”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-14231423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANDY C LOUIE/Primary Examiner, Art Unit 1715